

EMPLOYMENT AGREEMENT






THIS EMPLOYMENT AGREEMENT is made this 22nd day of  March, 2010, by and between
CASCADE WIND CORP., INC., a Nevada corporation (the "Company") having its
principal place of business at 1500 SW First Avenue, Suite 910, Portland,
OR  97201 and CLAYTON WOOD  (the "Executive") residing at 7000 80th Avenue, SE,
Mercer Island,
WA.                                                                                                


W I T N E S S E T H:


WHEREAS the Executive has agreed to be employed by the Company on the terms and
conditions set forth herein;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto, intending to be legally bound hereby, do hereby
agree as follows:


1.  Definitions


For purposes of this Agreement, the following words shall have the respective
meanings set forth below:


1.1          "Annual Bonus" shall mean the bonus paid, if any, pursuant to
Section 5.2 of this Agreement.

 
1.2           "Annual Compensation" shall mean the Executive's Base Salary and
Annual Bonus during the Term of Employment.


1.3          "Base Salary" shall mean the annual base salary paid to the
Executive pursuant to Section 5.1 of this Agreement.


1.4          "Benefits" shall mean the benefits described in Article 6 of this
Agreement.
 
1.5           "Board" shall mean the Board of Directors of the Company.


1.6           "Business" shall mean the business being conducted by the Company.
 
 
 

--------------------------------------------------------------------------------

 


1.7           "Cause" shall mean any one or more of the following, as determined
solely by the Board in good faith: (a) the willful or knowing failure or refusal
without Cure of the Executive substantially to perform his duties hereunder or
as directed by the Board; (b) the willful disobedience by the Executive of a
material and lawful instruction of the Board; (c) the engaging by the Executive
in:  (i) an act of fraud, (ii) an illegal or criminal act, (iii) a dishonest act
materially injurious to the Company, monetarily or otherwise, or (iv) misconduct
materially injurious to the Company, monetarily or otherwise, including but not
limited to any action which holds the Executive or the Company in public
disrepute; (d) a breach by the Executive of any fiduciary duty to the Company;
(e) malfeasant or  negligent conduct without Cure; (f) any violation by the
Executive of any Federal or state securities law; or (g) a breach without Cure
by the Executive of any of the provisions of this Agreement.


1.8           ACEO@ shall mean the Chief Executive Officer of the Company.


1.9           AClosing@ shall mean a closing of the private placement of
securities of the Company pursuant to that certain private placement memorandum
for the sale of a maximum of $3 million of the securities of the Company.


1.10           "Commencement Date" shall mean the first to occur of (x) the
Initial Closing or (y) such date as shall be determined by the Company prior to
the Initial Closing by written notice to the Executive.


1.11           "Cure" shall mean following the giving of written notice of
Cause, in the reasonable opinion of the Board the Executive shall have cured the
Cause in all material respects within thirty (30) days of said notice having
been given.


1.12           "Disability" shall mean the Executive's inability to render
either (a) for a period of one (1) month or (b) in the aggregate of forty-five
(45) days in any consecutive six month period, services hereunder by reason of a
disability, which disability is confirmed by the written medical opinion of an
independent medical physician mutually acceptable to the Executive and the
Company.  If the Executive and the Company cannot agree as to such an
independent medical physician, each shall appoint one medical physician and
those two physicians shall appoint a third physician who shall make such
determination.  If the Executive shall be Disabled, shall thereafter return to
work and shall thereafter become Disabled, then such latter Disability shall be
deemed a continuation of the former Disability (and not a new Disability) unless
the Executive has returned to work on a full time basis and has substantially
performed all of his employment duties for a period of six (6) continuous and
consecutive weeks.


1.13           AInitial Closing@ shall mean the initial Closing of the private
placement of securities of the Company pursuant to that certain private
placement memorandum for the sale of a maximum of $3 million of the securities
of the Company.
 
 
2

--------------------------------------------------------------------------------

 


1.14           AIncentive Stock Option Agreement@ shall mean that certain
agreement between the Company and the Executive awarding the Executive Incentive
Stock Options pursuant to the terms of the Stock Option Plan, and setting forth
certain terms with respect to such options.


1.15           "Person" shall mean any individual, sole proprietorship, joint
venture, partnership, limited liability company, corporation, association,
cooperative, trust, estate, government (or any branch or agency thereof),
governmental, administrative or regulatory authority, or any other entity of any
nature whatsoever.


1.16           ARestricted Period@shall have the meaning ascribed to it in
Section 11.2.


1.17           AStock@ shall mean stock of the Company.


1.18            AStock Option Plan@ shall mean the 2010 Stock Option Plan of the
Company, as may be amended, modified or supplemented in accordance with the
terms thereof.


1.19            ATermination Date"   means (a) in the case of a termination for
which a notice of termination is required, the date of actual receipt of such
notice of termination or, if later, the date specified therein, as the case may
be, and (b) in all other cases, the actual date on which the Executive's
employment terminates during the Term of Employment.


1.20           "Term of Employment" has the meaning ascribed to it in Article 3.


1.21           ATerritory@ shall have the meaning ascribed to it in Section
11.2.




2.           Employment.


The Company hereby employs the Executive as its President and Chief Operating
Officer; and the Executive hereby accepts such employment upon the terms and
conditions hereinafter set forth.




3.           Term.


3.1           Initial Term.  Subject to the provisions of Article 7 hereof, the
Executive's employment hereunder shall commence on the Commencement Date and
shall terminate on the first
(1st) anniversary of the Commencement Date, unless sooner terminated pursuant to
the provisions of Article 8 of this Agreement or extended as hereinafter
provided in Section 3.2 of this Agreement ("Term of Employment").  If for any
reason the Commencement Date shall not occur, this Agreement shall be and become
null and void, and neither party shall have any further liability to the other
hereunder.
 
 
3

--------------------------------------------------------------------------------

 


3.2           Renewal Term.  Upon the expiration of the aforesaid term, or any
renewal thereof, this Agreement shall be renewed automatically for successive
one (1) year terms unless the Company or the Executive provides no less than two
(2) months= notice to the other, prior to the expiration of any such term, of
its decision not to renew this Agreement whereupon this Agreement shall
terminate as of the last day of such term, unless this Agreement shall be sooner
terminated during any such renewal term as provided in Article 8 of this
Agreement.




4.           Positions, Responsibilities and Duties of Executive.


4.1           Positions and Duties. The Executive shall have the duties,
authority and responsibility inherent to the position of President and Chief
Operating Officer of a publicly traded corporation of the size, type and nature
of the Company. The Executive shall perform such duties hereunder and such
additional duties or different duties as he shall from time to time be assigned
by the Board, consistent with the general level and type of duties and
responsibilities associated with the position of Chief Operating Officer. The
Executive shall report directly to the Board.  The Executive agrees to devote
substantially all of his business time, skill, labor and attention to the
services required of the Executive under this Agreement and shall perform such
services in a manner consonant with the duties of such position.  The foregoing
shall not be deemed to prevent the Executive from serving on corporate,
charitable or civic boards or committees or acting as a fiduciary for any family
member(s) or friend(s) provided that the Board determines, in its sole
discretion but without unreasonably withholding approval, that any such activity
does not substantially interfere or conflict with the performance of his duties
hereunder.
 
4.2           Employment of CEO.  Although the Company currently does not have a
CEO and does not contemplate employing a CEO at this time, the Board reserves
the right to employ a CEO in the future.  In the event that the Company shall
employ a CEO, the Executive agrees that he shall report to the CEO in addition
to the Board, and shall take direction from the CEO in addition to taking
direction from the Board.  Furthermore, the Executive agrees that a CEO may also
be given the title of President and in such event, the Executive=s title shall
be Executive Vice President and  Chief Operating Officer.


4.3           Outside Businesses.  The Executive shall not engage in any
business activities other than as an employee of the Company.  The Executive may
invest his assets in such form or manner as will not require time or services on
his part in the operation of the affairs of the entities in which such
investments are made, other than time or services which are minor and
incidental.


 
4

--------------------------------------------------------------------------------

 


5.           Compensation.


During the period that the Executive is employed hereunder, the Company shall
pay (in the aggregate, the "Compensation") to the Executive for his services
hereunder:


5.1           Base Salary.  A salary (the "Base Salary") at an initial annual
rate of One Hundred Fifty Thousand ($150,000) Dollars, which Base Salary shall
be payable bi-weekly.


5.2           Annual Bonuses.  Annually, the performance of the Executive shall
be reviewed by the Board and as a result thereof, he may be awarded a bonus for
such year or his Base Salary may be increased (but not decreased) as the Board
shall, in its sole discretion, determine.


6.           Benefits.


During the period that the Executive is employed hereunder, the Company shall
pay or provide the following (in the aggregate, the "Benefits"):


6.1           Vacations.  Permit the Executive a paid vacation of two (2) weeks
for each twelve (12) month period of employment, which vacation time shall be
taken at such times as are consistent with the Executive=s responsibilities
hereunder but in no event earlier than January 1, 2011.  Vacation time, if not
utilized, may not be carried over from one twelve month period to the next.


6.2           Reimbursement of Expenses.  Subject to prevailing Company policy
or such guidelines as may be established by the Board, pay directly or reimburse
the Executive upon his submission of such expense accounts and supporting
documents as are reasonably required by the Company, for all reasonable and
necessary business expenses incurred by the Executive as part of and in
connection with the performance of his duties specified herein.


6.3           Health Insurance.    Provide the Executive (and his spouse where
applicable) with the medical benefits as in effect on the date of this
Agreement, or as modified from time to time by the Company at its discretion,
which the Company provides to its executive employees generally.  The Executive
shall have the right, at his own expense, to add any dependents to the insurance
coverage.


6.4           Stock Options.  Pursuant to the terms of a Incentive Stock Option
Agreement being executed contemporaneously herewith between the Company and the
Executive, and subject to the terms thereof, the Executive is being granted
Incentive Stock Options pursuant to the Stock Option Plan for 460,000 shares of
Stock.


6.5           Relocation Expenses.  The Executive will establish his principal
residence in the Portland, Oregon area within two (2) weeks after the
Commencement Date.  The Company will pay or reimburse the Executive for all
expenses reasonably incurred in connection with the relocation of his residence
and family to the Portland, Oregon area, including, for example, the cost of
packing and moving household goods and traveling expenses in an amount not to
exceed $10,000, upon presentation of receipts therefor.


 
5

--------------------------------------------------------------------------------

 


7.           Background Investigation.  The Executive acknowledges that the
Company contemplates a private placement of its securities and as a result
thereof, full disclosure of the background of the Executive, as President of the
Company, will be required.  Accordingly, the Executive agrees to cooperate with
a company to be retained by the Board to conduct a background due diligence
investigation of the Executive and this Agreement is subject to a satisfactory
due diligence investigation.  In the event that such investigation shall reveal
information which, in the opinion of the Company, would have any adverse effect
on the Company, its ability to raise money in a public or private offering, or
on the Executive's ability to perform his obligations hereunder,
the Company shall have the right to terminate this Agreement by written notice
thereof to the Executive prior to the Commencement Date, upon which event this
Agreement shall be null and void, and neither party shall have any further
liability to the other hereunder.  The Executive represents that he has no
knowledge of any matter which would be disclosed by such investigation which
would have any adverse effect on the Company, its ability to raise money in a
public or private offering, or on the Executive's ability to perform his
obligations hereunder.




8.           Termination of Employment.


The employment of the Executive by the Company commence on the Commencement Date
and shall terminate (the "Termination Date") upon the occurrence of any of the
following:


8.1            End of Term.  The end of the term of this Agreement, or any
renewal thereof, as provided in Article 3 hereof;


8.2           Death.  The death of the Executive;


8.3           Disability.  The Disability of the Executive;


8.4           Cause. The giving of notice by the Company to the Executive of
termination for Cause; or


8.5           Without Cause.  The giving of notice by the Company to the
Employee of termination for any reason whatsoever other than Cause; or


8.6           Resignation.  The resignation of the Executive upon no less than
ninety (90) days prior notice.


 
6

--------------------------------------------------------------------------------

 


9.           Effect of Termination.


In the event of the termination of the Executive=s employment for any of the
reasons set forth in Article 8 hereof, all Annual Compensation and Benefits
payable to the Executive shall terminate as of the Termination Date and the
Executive, his estate or his legal representative, as the case may be, shall
only be entitled to:


 
(a)
Any Base Salary accrued or any Annual Bonus awarded but not yet paid as of the
Termination Date;



 
(b)
Reimbursement for all expenses incurred, but not yet paid prior to the
Termination Date; and



 
(c)
Any other compensation and/or benefits as may be provided in accordance with the
terms and provisions of any applicable plans and programs of the Company; and



 
(d)
If, and only if, the termination is pursuant to Section 8.5 hereof, a severance
payment equal to three (3) months=s Base Salary payable in equal bi-weekly
installments on the Company's regular salary payment dates, provided that the
Executive executes, and does not revoke, a General Release of all claims
relating to his employment and termination of employment from employment in a
form provided by the Company.  The Executive understands that should he fail or
refuse to execute the General Release provided by the Company, or revoke such
General Release, he shall not be entitled to any severance payments under this
section.





10.           Confidentiality of Information and Duty of Nondisclosure.


10.1           Acknowledgment by Executive.  The Executive acknowledges and
agrees that his employment by the Company under this Agreement necessarily
involves his understanding of and access to certain trade secrets and
confidential information pertaining to the Business as well as relationships
with customers and suppliers of the Business.


10.2           Confidentiality.  Accordingly, the Executive agrees that at all
times during the term of this Agreement and thereafter, he will not, directly or
indirectly, without the express authority of the Board unless directed by
applicable legal authority having jurisdiction over the Executive, disclose to
or use for the benefit of any Person, or himself, any files, trade secrets,
proprietary information or other Confidential Information concerning the
Business.  Further, the Executive agrees that he will not, directly or
indirectly, remove or retain, without the express prior written consent of the
Board, any figures, calculations, letters, papers, records, documents,
electronic media instruments, drawings, designs, programs, or any copies
thereof, or any information or instruments derived therefrom, or any other
similar documents or information of any type or description, however such
information might be obtained or recorded and on whatever medium such
information may be contained, arising out of or in any way relating to the
Business obtained as a result of or in connection with his employment,
heretofore or hereafter, by the Company.  The Executive acknowledges that all of
the foregoing constitutes proprietary information, which is the exclusive
property of the Company.  As used in this Section 10.2, AConfidential
Information@ shall mean any information relating to this Agreement, the business
or affairs of the Company or the Business, and information relating to financial
statements, customer identities, potential customers, employees, suppliers,
servicing methods, equipment, programs, strategies and information, analyses,
profit margins or other proprietary information used by the Company in
connection with the Business.
 
 
7

--------------------------------------------------------------------------------

 


10.3           Limitations on Obligations.  From and after the Termination Date,
the restrictions set forth in this Article shall not apply to such information
which is then in the public domain, if the Executive was not responsible,
directly or indirectly, for permitting such information to enter the public
domain without the consent of the Company.


11.           Covenant Not to Compete.


11.1           Consideration.  This covenant between the Executive and the
Company is being executed and delivered by the parties in consideration of the
covenants of the Company and the Executive contained in this Agreement.


11.2           Non-Compete.  The Executive hereby agrees that during the Term of
Employment and for a period commencing on the termination of his employment with
the Company for any reason whatsoever, with or without Cause, voluntarily or
involuntarily, and ending two (2) years after the date of such termination (the
ARestricted Period@), except on behalf of the Company, he will not, directly or
indirectly, as agent, employee, consultant, representative, stockholder,
manager, member, partner or in any other capacity, own (other than through the
passive ownership of less than one percent (1%) of the publicly traded shares of
any Person), operate, manage, control, engage in, invest in (other than through
the passive ownership of less than one percent (1%) of the publicly traded
shares of any Person) or participate in any manner in, act as a consultant or
advisor to, render services for (alone or in association with any Person), or
otherwise assist any Person that engages in or owns, invests in, operates,
manages or controls any venture or enterprise that directly or indirectly
engages or proposes to engage in any business competitive in any material
respects with any portion of the Business anywhere in the United States (the
ATerritory@).


11.3           Non-Solicitation.  Without limiting the generality of the
provisions of Section 11.2, the Executive hereby agrees that during the
Restricted Period, he will not, except on behalf of the Company, directly or
indirectly, solicit, or participate as agent, employee, consultant,
representative, stockholder, manager, partner or in any other capacity in any
business which solicits business from any Person which is or was a customer or
supplier of the Business at any time during the three (3)-year period preceding
the date of such solicitation, or from any successor in interest to any such
Person for the purpose of securing business or contracts related to any portion
of the Business.
 
 
8

--------------------------------------------------------------------------------

 


11.4           Interference with Relationships.    .


11.4.1           During the Restricted Period, the Executive shall not, directly
or indirectly, as agent, employee, consultant, distributor, representative,
stockholder, manager, member, partner or in any other capacity, request,
directly or indirectly, that any suppliers, customers or clients of the Company,
or other Persons sharing a business relationship with the Company curtail or
cancel their business with the Company, or in any other way interfere with any
such business relationships with the Company, or otherwise take action which
might be to the material disadvantage of the Company.


11.4.2           During the Restricted Period, the Executive shall not, without
the prior written consent of the Company, except on behalf of the Company,
directly or indirectly, as agent, employee, consultant, distributor,
representative, stockholder, manager, member, partner or in any other capacity,
employ or engage, or recruit or solicit for employment or engagement, any person
(i) who is employed or engaged by the Company or any of its affiliates, or (ii)
who was employed or engaged by the Company within six (6) months of such
contact, or otherwise seek to influence or alter any such person=s relationship
with the Company.


11.5           Blue-Pencil.  If any court of competent jurisdiction shall at any
time deem the term or any particular restrictive covenant contained in this
Article 11 too lengthy or the Territory too extensive, the other provisions of
this Article 11 shall nevertheless stand, and the Restricted Period and/or the
Territory shall be reduced to such duration or size of such court shall
determine to be permissible.




12.           Certain Remedies.


12.1           Accounting.  The Executive agrees that upon a breach of any of
the covenants set forth in Article 10 or 11, the Company shall be entitled to an
accounting and payment by the Executive of all profits realized by him as a
result of any such violation, in addition to the injunctive relief set forth in
Section 12.2.


12.2           Injunctive Relief.  The Executive acknowledges and agrees that
the covenants set forth in Articles 10 and 11 are reasonable and necessary for
the protection of the Company=s business interests, that irreparable injury will
result to the Company if the Executive breaches any of the terms of Article 10
or 11 and that in the event of any actual or threatened breach by the Executive
of any of the provisions contained in Article 10 or 11, the Company will have no
adequate remedy at law.  The Executive accordingly agrees that in the event of
any actual or threatened breach by him of any of the provisions contained in
Article 10 or 11, the Company shall be entitled to injunctive and other
equitable relief, without the necessity of showing actual monetary damages and
without posting any bond or other security, in addition to pursuing any other
remedies available to it for such breach or threatened breach, including the
recovery of any damages.
 
 
9

--------------------------------------------------------------------------------

 


12.3           Independent Covenants.  The provisions of Articles 10 and 11
shall be read and construed and shall have effect as separate, severable and
independent provisions or restrictions, and shall be enforceable
accordingly.  The existence of any claim or cause of action which the Executive
may have against the Company shall not constitute a defense or bar to the
enforcement of any of the covenants contained in Articles 10 and 11.


12.4           Costs of Enforcement.  In addition thereto, if the Company must
resort to litigation to enforce any of the covenants contained in Article 10 or
11, the Company shall be entitled to recover from the Executive all of its costs
of enforcement, including reasonable attorneys' fees.


12.5           Extension of Covenant.    If the Company must resort to
litigation to enforce any of the covenants contained in Article 11 which has a
fixed term, then such term shall be extended for a period of time equal to the
period of such breach, beginning on the date of a final court order (without
further right of appeal) acknowledging the validity of such covenant or, if
later, the last day of the original fixed term of such covenant.




13.           Survival of Obligations.  Notwithstanding anything contained in
this Agreement to the contrary, the obligations of the Executive under Articles
10  and 11, and the rights and remedies of the Company under Article 12 shall
survive the termination of the Executive's employment hereunder for any reason
whatsoever.




14.           Non-Disparagement.  Executive will not, at any time, during or
after this Agreement, directly or indirectly, publish or communicate disparaging
or derogatory statements or opinions in any way about the Company or its
affiliates, including but not limited to disparaging or derogatory statements or
opinions about the Company=s management, products or services, to any third
party.  It shall not be a breach of this section for Executive to testify
truthfully in any judicial or administrative proceeding or to make statements or
allegations in legal filings based upon the Executive=s reasonable belief and
are not made in bad faith.  The Company will not, at any time, during or after
this Agreement, directly or indirectly, publish or communicate disparaging or
derogatory statements or opinions about Executive to any third party unrelated
to the Company.  It shall not be a breach of this section for the Company, or
its employees to testify truthfully in any judicial or administrative proceeding
or to make statements or allegations in legal or government filings that are
based on the Company=s reasonable belief and are not made in bad faith.
 
 
10

--------------------------------------------------------------------------------

 


15.           Executive Representations.


The Executive represents and warrants to the Company, knowing and intending that
it shall rely thereon, as follows:


15.1           No Violations.  The execution and delivery of this Agreement by
the Executive, and the performance by the Executive of his obligations
hereunder, does not violate any other agreement or contract to which the
Executive is a party or by which he may be bound.


15.2           Authority.  The Executive has the power and authority to enter
into this Agreement and this Agreement constitutes the valid, legal and binding
obligation of the Executive, enforceable in accordance with its terms.


15.3           No Prior Obligations.  Executive is under no obligation to any
former employer or any other person which is in any way inconsistent with, or
which imposes any restriction upon, Executive's acceptance of employment
hereunder with the Company, the employment of Executive by the Company, or
Executive's undertakings under this Agreement.


15.4          Counsel.  The Executive has reviewed this Agreement with legal
counsel of his choice.
 
16.  Successors.


16.1           The Executive.  This Agreement is personal to the Executive and,
without the prior express written consent of the Company, shall not be
assignable by the Executive, except that the Executive's rights to receive any
compensation or benefits under this Agreement may be transferred or disposed of
pursuant to testamentary disposition, intestate succession or pursuant to a
domestic relations order.  This Agreement shall inure to the benefit of and be
enforceable by the Executive's heirs, beneficiaries and/or legal
representatives.


16.2           The Company.  This Agreement shall inure to the benefit of and be
binding upon the Company, and its affiliates, successors and assigns.
 
17.  Miscellaneous.


17.1           Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, applied without
reference to principles of conflict of laws.


 
11

--------------------------------------------------------------------------------

 
 
17.2           Amendments.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


17.3           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if and when (a) delivered
personally, (b) transmitted by prepaid telegram, telex or facsimile except that
any notice, request, demand, instruction, consent or other communication
transmitted in the manner set forth in this subsection (b) shall not be deemed
to have been duly given unless and until it is actually received by the intended
recipient, (c) mailed by first class certified mail, return receipt requested,
postage prepaid, or (d) sent by a nationally recognized express courier service,
postage or delivery charges prepaid, for overnight delivery, to the parties
addressed as follows:


If to the Executive:


with a copy to:


If to the Company:  at its then principal place of business


with a copy to:      William D. Lipkind, Esq.
                                 Lampf, Lipkind, Prupis & Petigrow, P.A.
                                 80 Main Street
                                 West Orange, New Jersey 07052-5482


or to such other address as any party hereto shall have furnished to the others
in writing in accordance herewith.  Notices and communications shall be
effective when actually received by the addressee.


17.4           Withholding.  The Company shall withhold from any amounts payable
under this Agreement such federal, state or local income taxes as shall be
required to be withheld pursuant to any applicable law or regulation and all
benefit costs payable by the Company's similarly situated salaried employees.


17.5           Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.


17.6           Captions.  The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
 
 
12

--------------------------------------------------------------------------------

 


17.7          Entire Agreement.  This Agreement contains the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto.


17.8           Survivorship.  The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement and the
Executive's Term of Employment hereunder, to the extent necessary to the
intended provision of such rights and the intended performance of such
obligations.


17.9           Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


17.10           Headings.  The headings in this Agreement are for the
convenience of reference only and shall not be deemed to define, limit, or
describe the scope and intent of this Agreement, or any article or section
thereof, or to alter or affect the interpretation of any provision thereof.





IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.


CASCADE WIND CORP., INC.






By: /s/ Steven Shum

 
/s/ Clayton Wood
CLAYTON WOOD, Executive
 
 
13

--------------------------------------------------------------------------------

 

